Motion Granted and Order filed March 5, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-18-00599-CR
                                  ____________

                 MICHAEL JOHN BURKLAND, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 2107369

                                    ORDER
      Appellant is represented by retained counsel, Troy McKinney. Appellant’s
brief was originally due November 7, 2018. We have granted a total of 100 days to
file appellant’s brief until February 15, 2019. When we granted the most recent
extension, we cautioned that no further extensions would be granted absent
extraordinary circumstances.
      On March 1, 2019, counsel filed a further request for an extension of time
until March 18, 2019 to file appellant’s brief. The motion alleges (1) the reporter’s
record required supplementation, which occurred on February 14, 2019, and
(2) counsel was out of the office for several weeks due to medical issues.

      We GRANT the request until March 18, 2019. No further extensions will
be granted absent extraordinary circumstances.

      If counsel does not timely file appellant’s brief as ordered and no
extraordinary circumstances are shown, the court may issue an order abating the
appeal and directing the trial court to conduct a hearing to determine the reason for
the failure to file the brief and the consideration of sanctions, appointment of new
counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant




                                         2